DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (US 20170180266A1) hereinafter “Frank” in view of Brunswig et al (US20070006041A1) hereinafter “Brunswig” 

As per claim 1, Frank discloses a computer-implemented method for verifying functionality of software, the method comprising:
 identifying a set of code that is to be validated:
[0041] “Advantageously, live pipeline templates allow an enterprise to ensure that operational best practices for availability, security, testing, performance, deployment, and monitoring are followed in continuous deployment pipelines used to push applications, services, and upgrades into production. In addition, live pipeline templates combine enforcement and validation with tools to bring applications or services into compliance with deployment best practices, keep deployment pipelines for applications or services up-to-date as operational guidelines or best practices evolve, and help developers set up new services correctly.

determining a first configuration for the set of code that configures the code as a first build for validation:
[0032] In one embodiment, an LPT engine may include a set of leaf system drivers used to configure a set of services or systems as specified by the application definition. For example, each leaf system driver may provide a software application corresponding to a given leaf system included in the deployment pipeline modeled by an application definition, such as a monitoring service, an alarm service, a deployment service, etc. Each leaf system driver may specify what parts of the application definition should be enacted by other drivers before being executed.  

releasing the first build for a first validation process:
[0037] In one embodiment, the LPT engine may evaluate the “ground truth” application definition against a set of rules to identify aspects of the deployment pipeline that fail to satisfy the requirements of a given rule. The rules may be used to ensure that a deployment pipeline follows the best practices established by an enterprise. For example, a rule may determine whether a deployment pipeline includes gamma and one-box testing stages preceding every production stage or confirm the existence of an auto-rollback monitor for a deployment system performing the one box and production stages in the deployment pipeline.

 prior to completion of validation of the first build, determining the set of code that configures the code as a second build for validation:
[0093] “Accordingly, the second deployment wave also includes a gamma/integration stage 622, one box production stage 624, and a full production deployment stage 626 used to deploy the application target to three additional cloud computing regions—named “SA-East,” “US-West”, and “AP-Southeast-2”. At each stage of the second wave, performance monitors and alarms (specified in the base template of a live pipeline template) may monitor the deployment of application target 603 in these regions
 
Examiner interpretation: “SA-East,” “US-West”, and “AP-Southeast-2” use different configuration of the application 602 and are deployed in the stages at the same time.

releasing the second build for a second validation process prior to completion of validation of the first build:
[0093] “At each stage of the second wave, performance monitors and alarms (specified in the base template of a live pipeline template) may monitor the deployment of application target 603 in these regions. Note, the deployment pipeline 600 may monitor the application target 603 in each of the “SA-East,” “US-West”, and “AP-Southeast-2” regions independently. Thus, the application target 603 could end up being successfully propagated to less than all three of these regions. “; 

staging the first and second validation process so that the first and second builds can be reverted independently of one another in response to a validation issue:
[0092] Of course, the rate at which the application target 603 is propagated to full production, and the conditions for halting, aborting, or rolling back an ongoing deployment may be specified as part of the live pipeline template used to instantiate the continuous deployment pipeline 600 using the LPT synthesis process discussed above. For example, as noted, the deployment pipeline 600 may include rollback and performance monitors for each production stage, for each region, as well as steady-state alarms on service metrics, and other alarms or service metrics, such as alarms on VIP metrics or JMX metrics, used to monitor the application target as it is deployed into production use”;
[0131] “Similarly, another rule 1238 could require that an auto-rollback monitor be configured for the one box and production stages in the deployment pipeline. In this latter case, a service-specific one of the rules 1238 could be used to specify the minimum performance thresholds that should be applied to production systems before triggering the rollback mechanisms and interrupting a deployment that fails to satisfy the minimum performance thresholds.” 
 
and independently completing the first and second validation process in the absence of a validation issue.  
[0046]”  For example, the pipeline deployment agent 129 may build executables of the application 127 from a source code repository, run automated test suites on the executables to identify errors or conflicts. Provided the automated testing is successful, then the pipeline deployment agent 129 may begin pushing the executables into increasingly broader production environments. At each stage, the pipeline deployment agent 129 may monitor the production service 125 to ensure the software being deployed continues to function correctly or within any limits on performance metrics throughout the deployment process.”
[0049] The configuration of a deployment pipeline can have a significant impact on how successful software updates can be tested and put into production (or blocked or rolled back after failing a deployment stage). “;

determining a second configuration for the set of code;
Brunswig discloses:
determining a second configuration for the set of code;
[0006] “Each intermittent build is configured in accordance with stored configuration data adapted to provide a consistent configuration for different ones of the intermittent builds. The tests are initiated on each of the intermittent builds to produce a set of results data for each intermittent build, and the sets of results data are analyzed to identify correlations between the sets of results data.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Brunswig into teachings of Frank combine enforcement and validation with tools to bring applications or services into compliance with deployment best practices, keep deployment pipelines for applications or services up-to-date as operational guidelines or best practices evolve, and help developers set up new services correctly, which reduce outages caused by defects in the deployment process that are easily preventable and reduce developer time spent on operational setup and configuration[Frank [0041]].

As per claim 2, the rejection of claim 1 is incorporated and furthermore Frank discloses:
wherein the first and second builds are validated on a plurality of virtual machines:
[0077] As shown, the JSON document 512—named “MyApplication.LPT”—illustrates a portion of the configuration for the deployment pipeline 530. In the particular example of FIG. 5, the portion of the application definition 512 includes configuration information for a set of “Performance Metric Monitors” used to monitor the state of virtual machine hosts that are part of a “Production” data set and deployed in a cloud computing region (named “US-East”).

 the method further comprising releasing the first and second builds to respective percentages of the virtual machines:
[0092] “Of course, the rate at which the application target 603 is propagated to full production, and the conditions for halting, aborting, or rolling back an ongoing deployment may be specified as part of the live pipeline template used to instantiate the continuous deployment pipeline 600 using the LPT synthesis process discussed above. 
 [0045] “Further, production service 125 could also incorporate a variety of other computing services offered by the cloud provider. For example, the count of VM instances 123 used by production service 125 could be increased or decreased based on demand using an auto-scaling service. Similarly, a cloud monitoring service could monitor the health of VM instances 123 as well as gather performance metrics related the production service 125.”

 
As per claim 3, the rejection of claim 1 is incorporated and furthermore Frank discloses:
releasing the first and second builds in multiple stages:
[0060] As shown, e.g., the deployment pipeline 230 includes a build stage 234 which compiles source code 232 to generate candidate executables for deployment. In this example, the executables generated during the build stage 234 are first passed to pre-production stages 236 and, if the executables pass the testing performed at this stage, are then passed to production stages 238. During the pre-production stages 236 the executables are tested using integration tests, test suites, and sample data, etc., prior to being used to process customer traffic. During the production stages 238, the executables may be pushed into increasingly broader production use until the deployment of the updated application within production service 240 is complete”;


As per claim 4, the rejection of claim 1 is incorporated and furthermore Frank discloses:
wherein the first and second builds use independent sets of build variables:
[0163] At step 1710, the LPT engine may compare the characteristics of the deployment pipeline under consideration, as reflected in the application definition generated at step 1705, to other application definitions. Each of the other application definitions used in the comparison may correspond to a live pipeline template which can be specialized with generic instance specific parameters to provide an LPT instance for the deployment pipeline under consideration. In other cases, LPT instances that have been fully specialized and used to build a deployment pipeline may be included in the comparison performed at step 1710.  

As per claim 5, the rejection of claim 1 is incorporated and furthermore Frank discloses:
 wherein the first and second builds are validated on a plurality of virtual machines and the first and second builds are released in multiple stages:
[0048]” For example, the deployment pipeline used by pipeline deployment agents 129, 139, and 149 may include pre-production testing stages such as an alpha or integration testing stage and a beta testing stage where the application is tested using automated tests. Once the pre-production stages are successfully completed, gamma or deployment integration testing may be performed with the application deployed in a production environment, but before proceeding to deployment stages that process actual customer traffic or data. Following gamma testing, customer-traffic-taking stages may include a one-box stage to test a single production instance of an application (e.g., by updating the application 127 on a single VM instance 123).

 the method further comprising providing options to suspend rollout, resume rollout, and move to a next rollout stage:
 	[0048]” For example, the deployment pipeline used by pipeline deployment agents 129, 139, and 149 may include pre-production testing stages such as an alpha or integration testing stage and a beta testing stage where the application is tested using automated tests. Once the pre-production stages are successfully completed, gamma or deployment integration testing may be performed with the application deployed in a production environment, but before proceeding to deployment stages that process actual customer traffic or data. Following gamma testing, customer-traffic-taking stages may include a one-box stage to test a single production instance of an application (e.g., by updating the application 127 on a single VM instance 123). 
…
The deployment pipeline may include rollback monitors for each deployment stage, as well as alarms for service metrics, such as alarms on VIP metrics or JMX metrics. Such alarms may be used to automatically detect (and roll back) a deployment that shows signs of being disruptive to the production service 125:
  See also [0037]: block deployment and resume after rule is satisfied.

As per claim 6, the rejection of claim 1 is incorporated and furthermore Frank discloses:
wherein the first and second builds are validated on a plurality of virtual machines and the first and second builds are released in multiple stages:
[0091] Following the pre-production test stages, i.e., following alpha stage tests 604 and beta stage tests 606, the deployment pipeline 600 may begin pushing the application target 603 into increasingly broader production use, until the application target 603 is fully deployed. In the particular example in FIG. 6, the deployment pipeline 600 includes three production deployment waves. In each wave, the application target 603 is pushed into production to a different group of computing regions. Each wave includes a gamma stage testing used to test regional configuration and integration compatibility between the application target 603 and a given cloud computing region before going to regional customer-traffic-taking stages”;

wherein a first release vehicle increase a percentage of virtual machines that have one particular variant. 
[0046] “For example, the count of VM instances 123 used by production service 125 could be increased or decreased based on demand using an auto-scaling service. “ 
[0050] “A developer may specialize the live pipeline template 109 to create LPT instance 103 by specifying instance specific details for a production service to be deployed using a deployment pipeline corresponding to the LPT instance 103 of the live pipeline template 109.

As per claim 7, the rejection of claim 1 is incorporated and furthermore Frank discloses:
in response to a regression, triggering a workflow and stopping rollout of all variants may be stopped:
[0037] “. For example, a rule may determine whether a deployment pipeline includes gamma and one-box testing stages preceding every production stage or confirm the existence of an auto-rollback monitor for a deployment system performing the one box and production stages in the deployment pipeline. More generally, the rules may be specified using conditional statements or unconditional requirements or attributes that should be followed or present. In some cases, the LPT engine block a deployment pipeline from being activated until it satisfies one or more of the rules.

As per claim 8, the rejection of claim 7 is incorporated and furthermore Frank discloses:
further comprising in response to determining that the regression is a bug, triggering a fix for all variants to resume a release vehicle for the builds:
[0037] “However, in addition to identifying aspects of a deployment pipeline that do not satisfy one or more rules, the LPT analysis process may also suggest actions needed to “heal” a deployment pipeline or bring it into conformity with best practices. That is, the LPT engine may pair a given rule violation with a solution for complying with the rule. “
	[0134] “Doing so could identify changes made directly to a deployment pipeline 1229 that conflict with an LPT instance and corresponding application definition used to build deployment pipeline 1229. In either case, the LPT analysis report 1234 could be generated to identify any discrepancies in the configurations represented by the application definitions as potential issues to address and correct in the deployment pipeline 1229.”

As per claim 10, the rejection of claim 9 is incorporated and furthermore Frank discloses:
executing a variant framework that includes one or more build-time variables:
[0088] Source packages 602 correspond to the source code and any related files (e.g., build files, libraries, image, web, or media content, etc.) needed to build an application target 603. In this example, pipeline initiation 601 represents a setting of whether the continuous deployment pipeline automatically deploys revisions to the source packages 602 (e.g., each new version committed to version control system) or requires a developer to trigger a specific version to be propagated thorough the deployment pipeline 602 and into production. In either case, once triggered, the deployment pipeline retrieves the source packages 602 and builds an application target.”

 As per claim 11, the rejection of claim 9 is incorporated and furthermore Frank discloses:
reserving a percentage of production rings for use by all active variations:
[0087] FIG. 6 illustrates an example of a continuous deployment pipeline generated using the LPT synthesis process using the application definition 510 and the LPT instance package 500 shown in FIG. 5, according to one embodiment. In this example, the deployment pipeline 600 is used to propagate revisions to source code packages 602 through both pre-production test stages (i.e., alpha test stage 604 and beta test stage 605) and through three waves of production test stages which deploy an application target 603 to three groups of cloud computing regions”;
  
As per claim 12, the rejection of claim 9 is incorporated and furthermore Frank discloses:
pipelining to allow for parallel release vehicles:
[0046] “0046] As shown, production service 125, 135, and 145 each have a corresponding pipeline deployment agent 129, 139, and 149. Pipeline deployment agent 129 generally includes software applications used to automate the deployment of software (e.g., application 127) to production service 125. Pipeline deployment agents 139 and 149 generally provide the same function for production services 135 and 145, respectively. More specifically, the pipeline deployment agents 129, 139, and 149 may be configured to continuously integrate software, related scripts, artifacts, or configuration states, etc., into the production service 125, 135, and 145. 

Claims 9, 13, 14, 15, 16 are the system claim corresponding to method claims 1, 2, 3, 4, 5 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5 above. 
Claims 17, 18, 19, 20 are the system claim corresponding to method claims 1, 2, 4, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 4, 6 above. 
Pertinent art:

US20130036328A1:
The code can be deployed using a differencing disk that includes data indicating changes between software hosted by the data center and a version of software resulting from deployment of the code. The differencing disk can be linked to the disk or virtual resource hosting the software and executed collectively to provide an updated version of the software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/     Examiner, Art Unit 2191  
/Ted T. Vo/     Primary Examiner, Art Unit 2191